Title: To Alexander Hamilton from John Jay, 16 August 1794
From: Jay, John
To: Hamilton, Alexander



London 16 Augt. 1794
Dear Sir

I am happy to find by a New York paper, that the Result of the late Inquiry into your official Conduct is perfectly consistant with the Expectations of your Friends. It is there represented as being voluminous, and in a variety of Respects interesting. Be so good as to send me a copy. I wrote to you lately a confidential Letter, under Cover to the President. My Dispatches to Mr Randolph were under the same cover. I presumed that if the Vessel should be examined by some rude privateer, more Respect would be paid to a Letter directed to the President, than to others.
Nothing very important has since occurred. Things are in a Train that looks promising; but the Issue is of Course uncertain. The Resolutions from Kentucky and N. Carolina are here; and make disagreable Impressions. Incivilities as often produce Resentment as Injuries do.
Affairs in Europe wear a serious aspect. The french continue Succesful, and the English decided—it is thought the Dutch will resign to their Fate without very strenuous opposition. Geneva is undergoing another Revolution. News of Robertspiere’s ⟨vio⟩lent Death, has arrived, and gains Credit. If true, the ⟨impo⟩rtance of it to France or the Allies cannot yet be calculated. ⟨–⟩ Events have hitherto been more common than influencial.
Yours sincerely

John Jay
⟨– Hamil⟩ton

